PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/949,720
Filing Date: 10 Apr 2018
Appellant(s): NINAN et al.



__________________
Zhichong Gu # 56543
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim status
(2)    Claims 1-21 are pending; claims 1 and 17 are independent

(3) Response to Argument
I.	Appellant’s first argument is that Linge fails to disclose or in any way suggest that the autostereoscopic display or portable electronic equipment including the autostereoscopic display in Linge is a wearable device, as recited in claim 1.
However, the examiner respectfully disagrees, Linge taught in fig. 1 and Para 0060, wherein electronic equipment 1 is portable, which means it is capable to be easily carried or moved, especially because being of a lighter and smaller version than usual, wherein the head/eye tracker 2 and the autostereoscopic display 11 may both be mounted to a housing 10 in a pre-defined and fixed relation to each other and the head/eye tracker 2 may include components integrated into an audio headset worn by the user which it is possible too for the display 11 to be integrated in the headset because the equipment 1 is a portable and the head/eye tracker 2 and the autostereoscopic display 11 may both be mounted in one housing. To further explain the apparatus is a portable electronic device, and the head/eye tracker 2 of the portable 
Appellants next argue that Linge also fails to disclose or in any way suggest that a relative position of a user to an autostereoscopic display is a spatial direction of the portable electronic equipment [comprising the auto stereoscopic display], much less a spatial direction of a wearable device, as recited in claim 1.
However, the examiner respectfully disagrees, Linge taught in fig. 11, step 61 and Para 0088, wherein information on a position of the user is captured. The information may be captured using a head tracker, an eye tracker, or another sensor device operative to determine the position of the user. The information may include distance information indicating a distance at which the user is positioned and direction information indicating a direction in which the user is positioned. The head/eye tracker 2 may include components integrated into an audio headset worn by the user, fig. 1 and Para 0060.
II.	In response to appellant’s argument that Linge fails to disclose “determining a spatial direction of a wearable device”, as recited in claim 1.
The examiner respectfully disagrees, Linge taught in fig. 11, step 61 and Para 0088, wherein information on a position of the user is captured. The information may be captured using a head tracker, an eye tracker, or another sensor device operative to determine the position of the user. The information may include distance information indicating a distance at which the user is positioned and direction information indicating 
III.	In response to appellant’s argument that Linge fails to disclose “using the spatial direction of the wearable device that represents the actual viewing direction of the wearable device to select, from a multi-view image comprising a plurality of single-view images, a set of two or more single-view images…”, as recited in claim 1.
The examiner respectfully disagrees, Linge taught in fig. 11, step 62 and Para 0090, wherein plural images to be output by the display panel are computed. The plural images may be computed based on the distance information and the direction information. The plural images may include a first image to be cast to the user's first eye and a second image to be cast to the user's second eye. The first image and the second image may be computed such that the parallax and perspective shift is determined based on the captured position of the user. For more explanation plurality images computed based on the position and direction of the user.
IV. 	In response to appellant’s argument that Linge fails to disclose “causing a display image to be rendered on a device display of the wearable device, the display image representing a single-view image as viewed from the actual viewing direction of the wearable device at the first time point, the display image being constructed based at least in part on the spatial direction of the wearable device and the set of two or more single-view images corresponding to the set of two or more viewing directions”, as recited in claim 1.

The difference between the claim language and Linge’s reference is that the device in the claim is a wearable device. Based on this distinction, the technical problem that this claim actually solves with respect to the Linge’s reference is how to further improve the portability of the device. Linge’s reference discloses that the apparatus is a portable electronic device, and the head/eye tracker 2 of the portable electronic device may comprise components integrated into an audio headset worn by the user, since the audio headset worn by the user belongs to a conventional wearable device, it is easy for a person skilled in the art to arrange a portable electronic device incorporating the head/eye tracker as a wearable device without inventive effort.
For the same reasons above rejection to claims 17 stills stand.
For the same reasons above rejection to claims 2-16 and 18-21 stills stand.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625                                                                                                                                                                                                        
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.